DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hui U.S. Publication No. (20120316389 A1) in view of Maurette U.S. Publication No. (20110190574 A1).
With respect to claim 12, Hiu substantially discloses a safe sexual behavior aid or protective barrier for preventing the spread of disease and the exchange of fluids between partners during oral sex is disclosed (abstract) and (fig.1), the safe sexual behavior aid comprising: a main body including a first side, a second side (as shown in the reproduced image of fig.1 below) and a through hole (130, fig.1) disposed between the first side and the second side.

Maurette however, teaches a prosthesis comprising a flattened lobe (100), a neck (110) and a handle (120) sized and shaped to shield the posterior vaginal wall from frictional contact during coitus. This self-retaining prosthesis comprises a means to retain the flattened lobe (100) within the vagina and a means to prevent the handle (120) from entering the vagina during insertion of the prosthesis or during coitus (abstract). The prosthesis comprises finger holes (260 and 270, figs.7-9) and [0039] and [0061]which serves as a means to locate and more easily grasp the prosthesis.
In view of the teachings of Maurette, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the safe sexual behavior aid of Hiu by incorporating a finger sleeve, located between a first corner of the second side and an imaginary point of an imaginary line drawn from the first corner to an opposite second corner of the second side, where the finger sleeve extends from a position opposite to the through hole serves as a means to locate and more easily grasp the prosthesis or the safe sexual behavior aid.



    PNG
    media_image1.png
    643
    522
    media_image1.png
    Greyscale

	With respect to claim 13, the combination of Hiu/Maurette substantially discloses the invention as claimed except a width of an end edge of the finger sleeve portion connected to the second side is greater than a width of an end edge away from the second side.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the width of an end edge of the finger sleeve portion connected to the second side is greater than a width of an end edge away from the second side in, since it has been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
With respect to claim 14, the combination of Hiu/Maurett substantially discloses the invention as claimed.  Maurette further teaches an end edge of the finger sleeve away from the through hole is formed with an opening (270, fig.9).  
With respect to claim 21, the combination of Hiu/Maurette substantially discloses the invention as claimed.  Hiu further teaches the main body is composed of stretchable elastic materials such as latex [0021].  
	With respect to claim 23, the combination of Hiu/Maurette substantially discloses the invention as claimed except the imaginary point of an imaginary line drawn from the first corner is one quarter of the distance between the first corner and the opposite second corner. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the distance such that the first corner is one quarter of the distance between the first corner and the opposite second corner, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art through routine experimentation in order to suit the material properties to the task at hand.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
	With respect to claim 24, the combination of Hiu/Maurette substantially discloses the invention as claimed except the imaginary point of the imaginary line drawn from the first corner is located at a position one quarter of a distance between the first corner and the opposite second corner.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the distance such that the first corner is located at a  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art through routine experimentation in order to suit the material properties to the task at hand.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
	With respect to claim 25, the combination of Hiu/Maurette substantially discloses the invention as claimed except the main body is rectangular shaped and the imaginary point of the imaginary line drawn from the first corner is located at a position one quarter of a distance between the first corner and the opposite second corner. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the distance such that the first corner is located at a position one quarter of a distance between the first corner and the opposite second corner, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art through routine experimentation in order to suit the material properties to the task at hand.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Furthermore, it would have been an obvious matter of design choice to make the main body having a rectangular shape desired or expedient, since Applicant appears to have placed no criticality as regard the rectangular shape and the prior art drawn to Hiu did not teach away from the use of other shapes, as such, it would have been obvious to modify the shape to be rectangular to suit the material properties to the task at hand without departing from the scope of the invention.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hiu/Maurette as applied to claim 12 above, and further in view of Grubman U.S. Patent No. (4,781,709).
With respect to claim 15, the combination of Hiu/Maurette substantially discloses the invention as claimed except the end edge of the finger sleeve away from the second side is formed with a closed end.  
Grubman however, teaches a condom-like article includes a condom-like closed-end sleeve (abstract) and (figs.1-2) wherein the article comprises a finger space (15) having a closed end (where element 12 is located in fig.1) and ([Col.4], lines 42-48).
In view of the teachings of Grubman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the finger sleeve of Hiu/Maurette by incorporating a sleeve having a closed end for providing a convenient and handy place for two-finger grasping and handling the device or article after use, devoid of handling soiled or potentially soiled disease-carrying portions ([Col.4], lines 44-48) of Grubman.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hiu/Maurette as applied to claim 12 above, and further in view of Osterberg U.S. Publication No. (20050194011 A1).
With respect to claim 16, the combination of Hiu/Maurette substantially discloses the invention as claimed except a sleeve ring is formed at a position of the opening of the finger sleeve.  
Osterberg however, teaches a safe sexual behavior aid (14, fig.3), the safe sexual behavior aid [0019] having a main body  (42 or 38, fig.3) with a first side (where element 38 is located) and a second side (the opposite side of element 38 shown in fig.3), and the main body 
In view of the teachings of Osterberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the opening of the finger sleeve Hiu/Maurette by incorporating a sleeve ring for anchoring the finger sleeve. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hiu/Maurette as applied to claim 12 above, and further in view of Delson U.S. Patent No. (5,513,654).
With respect to claim 17, the combination of Hiu/Maurette substantially discloses the invention as claimed except at least one anti-slip portion is formed in the finger sleeve portion.
Delson however, teaches a condom having a sleeve portion (shown in fig.1) wherein the sleeve portion comprising an anti-slip interior surface of the inventive  condom tends to grip the penile skin as the sheath is unrolled ([Col.17], lines 36-40).
In view of the teachings of Delson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the finger sleeve portion of Hiu/Maurette by incorporating an anti-slip portion on the interior of the finger sleeve for gripping the penile skin ([Col.17], lines 36-40) of Delson. 

Claims 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiu/Maurette  as applied to claim 12 above, and further in view of Johnson U.S. Patent No. (5,785,052).

Johnson however, teaches a protective mask that will help prevent the wearer from coming in contact with communicable diseases ([Col.10], lines 7-8) having at least one coating (lubricant) on the first side ([Col.11], lines 42-47).  
In view of the teachings of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the main body portion with at least one coating on the first side for providing comfort to the skin of the user.
With respect to claim 19, the combination of Hiu/Maurette substantially discloses the invention as claimed except the main body is formed with at least one protrusion on the second side. 
Johnson however, teaches a protective mask that will help prevent the wearer from coming in contact with communicable diseases ([Col.10], lines 7-8) having protrusions (15c) which are receptacle protuberances formed as ridges, disks, bulges, tentacles, or knobs on the well-defined chin guard ([Col.11], lines 42-47).
In view of the teachings of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the main body of Hiu/Maurette by incorporating at least one protrusion on the second side for reducing the stress created on the anatomy of the user.
With respect to claim 22, the combination of Hiu/Maurette/Johnson substantially discloses the invention as claimed.  Johnson further teaches the main body is formed with a lubricating layer on the second side ([Col.11], lines 42-47) for providing comfort to the skin of the user.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hiu/Maurette as applied to claim 1 above, and further in view of Heasley U.S. Publication No. (20040126739 A1)
 	With respect to claim 20, the combination of Hiu/Maurette substantially discloses the invention as claimed except the main body is 5attached with a protective layer on the first side.  
	Heasley however, teaches a rubber dam frame to be utilized over the mouth of the user; wherein a plastic or composite frame having a pressure sensitive adhesive applied to the frame and covered with a release liner is another alternative means of attaching a rubber dam to a disposable rubber dam frame [0029].
In view of the teachings of Heasley, it would have been obvious to one of ordinary skill in the  art before the effective filing date of the invention to modify the main body of Hiu/Maurette by incorporating a protective layer on the first side for preventing contamination of the first side of the main body prior to use.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 07/07/2021, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hiu/Maurette.  The Office maintain the teachings of the secondary references to cure the deficiencies of Hiu/Maurette.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786